Order entered June 2, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01712-CR

                                 LARRY DUNN, JR., Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F-1259904-M

                                            ORDER
          The Court REINSTATES the appeal.

          On April 22, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and is represented by court-appointed counsel Lori

Ordiway; (3) Ms. Ordiway timely requested preparation of the record; (4) Belinda Baraka is the

court reporter who recorded the proceedings; (5) Ms. Baraka’s explanation for the delay in filing

the record is her workload; and (6) Ms. Baraka requested until June 30, 2014 to file the reporter’s

record.

          We ORDER Belinda Baraka, official court reporter of the 194th Judicial District Court

to file the complete record, including all exhibits, by JUNE 30, 2014. Because the record is
already nearly three months overdue, no further extensions will be granted. If the record is not

filed by the date specified, the Court will utilize the available remedies to obtain the record,

including ordering that Belinda Baraka not sit as a court reporter until the record is filed in this

appeal.

          We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ernest White, Presiding Judge, 194th Judicial District Court; Belinda Baraka, official

court reporter, 194th Judicial District Court; and to counsel for all parties.

                                                       /s/     LANA MYERS
                                                               JUSTICE